Citation Nr: 0611320	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a cerebral vascular 
accident or the residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1962 to December 
1964.  He was thereafter a Member of the Naval Reserve to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In March 2004, the veteran 
testified at a personal hearing at the RO.


FINDINGS OF FACT

1.  The objective medical evidence of record fails to support 
the veteran's contention that his cerebral vascular accident 
is related to his military service, or to an event or 
occurrence therein.

2.  There is no evidence of a cerebral vascular accident or 
brain hemorrhage within 1 year following separation of either 
period of service.


CONCLUSION OF LAW

The veteran's cerebral vascular accident, and residuals 
thereof, was not incurred during his active military service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in April 2002 and March 2004.  By 
these letters, issued before the appealed rating decision, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In these letters, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file.  Thus, for 
these reasons any failure in the timing or language of the 
VCAA notice by the RO constitutes harmless error.  

As explained below, there is no probative evidence that the 
veteran's stroke disorder is related to service.  Therefore, 
neither the degree of disability nor the effective date of an 
award will be assigned in this case.  Any lack of notice as 
to these matters constitutes harmless error.

A private medical record dated in November 1998 refers to the 
veteran's application for Social Security disability 
benefits.  However, there is no indication in the record that 
the veteran ever received an award, or if the application was 
based on the veteran's disorder at issue on this appeal.  Nor 
are there any other references to disability benefits in the 
record.  Therefore, the Board determines that a remand for 
development of this item is unnecessary.  See 38 C.F.R. 
§ 3.304(c) (developing evidence in service connection claims 
will be accomplished when deemed necessary).

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Factual Background and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that VA's and the 
court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection also may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain diseases may 
be presumed to have been incurred during service if the 
veteran manifested the disease to a compensable degree within 
one year of separation from active military service.  A brain 
hemorrhage is such a disorder.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 St. Ct. 404 (1998).

Service medical records reflect the veteran had no complaints 
of, or treatments for, cardiovascular disease or any health 
problems related to alcohol or tobacco between 1962 and 1964.  
In December 1964, when the veteran was examined for discharge 
from service, both the heart and vascular system were marked 
as normal.  The discharge examination report contains no 
complaints related to cerebral vascular matters or to the 
misuse of alcohol or tobacco.

Post service, private medical records noted the veteran 
sustained a stroke, or cerebral vascular accident, in July 
1998.

A July 1998 private hospital record reflects the results of a 
laboratory report disclosing there was no obvious cardiac 
source of the veteran's embolism.  No significant aortic 
atherosclerotic debris was noted nor any significant valvular 
abnormalities.  

A July 1998 magnetic resonance imaging (MRI) scan 
demonstrated evidence of diffuse ischemic small vessel 
disease, but no evidence of cortical infarct or hemorrhage. 

A July 1998 private medical record reflects that the veteran 
had no history of hypertension or diabetes or alcohol use.  
It was noted that he smoked remotely 20 years before, but at 
that time smoked for about 15 years.

Another July 1998 private medical record reflects a carotid 
study of the veteran.  The impression from the study was a 
lack of evidence of significant plaque or stenosis within 
either carotid system.   If stenosis was present at all, it 
was estimated at less than 20 percent on either the left or 
right side.

In a September 1998 private medical record, R.E.B., M.D., the 
veteran's physician, diagnosed the veteran with acute 
cerebral vascular accident, secondary to small vessel 
disease.  The record also reflects that the veteran had no 
past medical history for hypertension, diabetes, or coronary 
artery disease.  The record notes the veteran did not smoke 
or use alcohol.  Dr. R.E.B. also noted that the veteran was 
in good health and exercised and lost weight.

A November 2000 private medical record reflects a report from 
a licensed social worker.  The report states that the 
veteran's stroke left him with clinical sequela of right 
sided pain in the shoulder, knees and ankles.

At his personal hearing before the RO in March 2004, the 
veteran testified that no one was able to explain why he had 
a stroke "and the only thing I can see it probably was from 
was" either alcohol or tobacco use which began when the 
veteran went in service.  (Hearing transcript at 1).  He said 
he did not smoke or drink for 25 years.  He also testified 
that the military provided him with tobacco.  The veteran's 
wife testified that the veteran had a physical before the 
stroke, and that a psychologist told the couple that prior 
drinking and smoking could have contributed to the stroke.

In April 2004, the veteran submitted a newspaper article 
entitled "U.S. Troops Report High Work Stress."  The 
article appeared in a Boston newspaper before the veteran's 
March 2004 hearing and was based on a survey of troops in the 
fall of 2002.

The veteran contended that service connection should be 
granted for a stroke, which the RO characterized as an acute 
cerebral vascular accident.  The veteran also argued that the 
VA cannot prove his stroke was not caused by his military 
service, and that a VA medical examination is in order to 
determine the etiology of his stroke.  

There is no evidence of any brain hemorrhage within 1 year of 
separation from service.  Thus service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, the VA is not required to 
prove a veteran's disability was not caused by military 
service.  See 38 C.F.R. § 3.303.  Rather, service connection 
is granted when there is medical evidence that a disability 
present is related to in-service occurrence or event.  38 
U.S.C.A. §§ 1110, 1131.

Further, the veteran is not automatically entitled to a VA 
examination.  In a claim for disability compensation, the VA 
will provide a medical examination based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but there is evidence of a disability 
and of an event, injury or disease in service, or during the 
presumptive period, and indications that they may be 
associated.  Id.  As described below, the Board determines a 
VA medical examination is not necessary in this case as the 
evidence of record does not establish that the veteran 
suffered an event, injury or disease in service, or during 
any presumptive period, or that his claimed disability may be 
associated with an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4)(B)(C).

The Board also notes that the newspaper article submitted in 
April 2004 refers to a survey of military troops in 2002 and 
does not refer to the stress the veteran and his 
contemporaries may have been under 40 years before.

The record demonstrates the veteran did not sustain a stroke 
until July 1998.  No competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  The contemporaneous service medical 
records reflect no treatment for or complaints of 
cardiovascular disease, hypertension, or difficulties with 
tobacco or alcohol.  The veteran's discharge examination in 
December 1964 revealed no abnormality of the cardiac or 
vascular systems.  Moreover, when given the opportunity to 
complain of problems, no pertinent complaints were recorded 
on the discharge examination.

The first postservice evidence of record of an acute cerebral 
vascular accident is in July 1998, more than 33 years after 
the veteran's release from active service in December 1964, 
and 30 years from his release from reserve duty in 1968.  A 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

The veteran contends that the alcohol drinking and tobacco 
smoking that he engaged in while in service probably 
contributed to that stroke inasmuch as he abstained from 
alcohol and tobacco a few years after leaving service.  The 
Board notes that during his March 2004 personal hearing, the 
veteran said he started to smoke in service.  To the extent 
he may seek to link any currently diagnosed cerebral vascular 
disorder to his smoking in service, the Board notes that, for 
claims filed after June 9, 1998, as here, recently enacted 
legislation prohibits granting service connection for 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his service.  38 U.S.C.A. § 1103 (West 2002).

The Board has fully considered the veteran's argument and his 
lay statements that his cerebral vascular disorder was 
incurred in service.  The veteran is certainly capable of 
providing probative evidence of any symptomatology that he 
has experienced, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed.Cir. 
1998), cert. denied, 119 S.Ct. 404 (1998).); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran's cerebral vascular disorder is 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. § 3.303, 3.304.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a cerebral vascular accident disability must 
be denied.


ORDER

Service connection for a cerebral vascular accident or the 
residuals thereof is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


